t c memo united_states tax_court michael r and sheila olsen petitioners v commissioner of internal revenue respondent docket no filed date michael and sheila olsen pro sese daniel j parent for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of s600 for the taxable_year this matter is before the court on respondent's motion for entry of decision on date this case was recalled for trial in san francisco california after the execution of a - - stipulation of facts and several hours of testimony by petitioner sheila olsen the court called a recess the parties then met to confer and negotiate in private when the court recalled the case counsel for respondent announced that the parties had reached a settlement respondent's counsel read the oral stipulation of settlement into the record as follows following along the notice_of_deficiency there was unemployment_compensation of dollar_figure which the petitioners agree belongs in their income there were schedule c other expenses of dollar_figure the petitioners agree they're not allowed those expenses there was a depreciation schedule c expense allowed of dollar_figure to the taxpayer's credit petitioners agree they will not take that additional_depreciation and the petitioners agree that they are not entitled to dollar_figure of rent that was previously allowed this will result in an increased deficiency respondent's counsel further noted that there was no penalty in the notice_of_deficiency and under the stipulated settlement there still are no penalties the court then asked petitioners whether the oral stipulation as read into the record by respondent's counsel was satisfactory petitioners each replied yes your honor the court then ordered the parties to submit a written stipulation for decision within days the court further stated that the court would entertain a motion for entry of decision if the court did not receive a stipulation for decision the court again inquired whether petitioners understood the court's insistence on a stipulation for decision and its willingness to entertain a motion for decision petitioners both responded in the affirmative the court then inquired whether petitioners understood the amount of net tax that would result from the agreement sheila olsen responded yes they told us he gave us an idea respondent sent petitioners a proposed decision document supported by a calculation of the deficiency in income_tax petitioners refused to execute the decision document consequently respondent filed a motion for entry of decision on date respondent contends that we should enter a decision that reflects the terms orally stipulated by the parties respondent submitted a calculation of tax that reflects the specific terms of the settlement on which the parties orally agreed rule 91l e tax_court rules_of_practice and procedure concerning stipulation for trial provides in part a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires this court regularly enforces a settlement stipulation whether written or orally stipulated into the record unless for reasons of justice a party should be relieved from that stipulation see 476_f2d_628 2d cir affg per curiam tcmemo_1971_219 85_tc_359 saigh v commissioner t1t c lee v commissioner tcmemo_1993_254 the record in this case clearly shows that the stipulation was read into the record and agreed to by petitioners and was fairly and freely entered into by both parties when the court asked petitioners whether they agreed with the stipulation petitioners responded yes your honor petitioners also understood the amount of net tax due resulting from the agreement the record includes no evidence or reasonable argument to show that justice regquires that petitioners be relieved of their stipulation accordingly we hold that the parties' oral stipulation is binding and enforceable moreover we find that respondent's calculation of tax accurately reflects the stipulation that was orally read into the record therefore we grant respondent's motion for entry of decision and hold that petitioners are liable for a deficiency in income_tax for the year in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
